Exhibit STOCK PURCHASE AGREEMENT THIS STOCK PURCHASE AGREEMENT (this “Agreement”), dated as of December 2, 2009, is made by and between Pioneer Power Solutions, Inc., a Delaware corporation (“Seller”), and David Davis (“Buyer”). RECITALS A.Seller owns all of the issued and outstanding common stock (the “Shares”) of Sierra Concepts Holdings, Inc., a Delaware corporation (the “Company”), which Shares constitute, as of the date hereof, all of the issued and outstanding capital stock of the Company. B.Buyer holds 7,200,000 shares of common stock, $0.001 par value per share, of Seller (the “Purchase Price Shares”), and Buyer has agreed to transfer such shares back to Seller for cancellation (the “Repurchase”). C.In connection with the Repurchase, Buyer wishes to acquire from Seller, and Seller wishes to transfer to Buyer, the Shares, upon the terms and subject to the conditions set forth herein. Accordingly, the parties hereto agree as follows: 1.Purchase and Sale of Stock. (a)Purchased Shares.
